Exhibit 10.1

 

FY2011 VIRTUSA CORPORATION
 EXECUTIVE VARIABLE CASH COMPENSATION PLAN

 

1.                                       Purpose

 

This Executive Variable Cash Compensation Plan (the “Bonus Plan”) is intended to
provide an incentive for superior work and to motivate eligible executives of
Virtusa Corporation (the “Company”) and its subsidiaries toward achievement of
certain annual revenue and operating margin goals of the Company, to tie their
goals and interests to those of the Company and its stockholders and to enable
the Company to attract and retain highly qualified executives.  The Bonus Plan
is for the benefit of Covered Executives (as defined below).

 

2.                                       Covered Executives

 

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder.

 

3.                                       Administration

 

The Compensation Committee shall have the sole discretion and authority to
administer and interpret or modify the Bonus Plan, subject only to approval of
the Board of Directors of the Company (the “Board”).

 

4.                                       Bonus Determinations

 


(A)           A COVERED EXECUTIVE MAY RECEIVE A BONUS PAYMENT UNDER THE BONUS
PLAN BASED UPON THE ATTAINMENT OF PERFORMANCE TARGETS WHICH ARE ESTABLISHED BY
THE COMPENSATION COMMITTEE AND APPROVED BY THE BOARD AND RELATE TO FINANCIAL AND
OPERATIONAL METRICS WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES (THE
“PERFORMANCE GOALS”), INCLUDING THE ANNUAL REVENUE AND OPERATING INCOME TARGETS
ESTABLISHED BY THE COMPENSATION COMMITTEE AS APPROVED BY THE BOARD FOR ANY BONUS
YEAR (AS DEFINED BELOW).  SUCH REVENUE AND OPERATING INCOME TARGETS, AS WELL AS
APPLICABLE TARGETED BONUSES FOR EACH COVERED EXECUTIVE, ARE SET FORTH ON
EXHIBIT A HERETO.


 


(B)           EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 4(B):  (I) ANY
BONUSES PAID TO COVERED EXECUTIVES UNDER THE BONUS PLAN SHALL BE BASED SOLELY
UPON OBJECTIVELY DETERMINABLE BONUS FORMULAS THAT TIE SUCH BONUSES TO ONE OR
MORE PERFORMANCE TARGETS RELATING TO THE PERFORMANCE GOALS, (II) BONUS FORMULAS
FOR COVERED EXECUTIVES SHALL BE ADOPTED WITH RESPECT TO THE BONUS YEAR  BY THE
COMPENSATION COMMITTEE AND APPROVED BY THE BOARD AND (III) NO BONUSES SHALL BE
PAID TO COVERED EXECUTIVES UNLESS AND UNTIL THE COMPENSATION COMMITTEE MAKES A
DETERMINATION WITH RESPECT TO THE ATTAINMENT OF THE PERFORMANCE OBJECTIVES AND
THE BOARD APPROVES OF SUCH DETERMINATION FOR SUCH BONUS YEAR.  FOR PURPOSES OF
THIS BONUS PLAN, OF THE TARGETED COVERED EXECUTIVE BONUS (AS SET FORTH IN
EXHIBIT A HERETO WITH RESPECT TO EACH COVERED EXECUTIVE)

 

1

--------------------------------------------------------------------------------



 


(I)                                     REVENUE TARGETS SHALL CONTRIBUTE 50% OF
THE APPLICABLE TARGETED BONUS PAYMENT (AS ADJUSTED PER THE PERCENTAGES ON
EXHIBIT A TO EXTENT THE COMPANY ACHIEVES, EXCEEDS OR MISSES THE APPLICABLE
TARGET); PAYMENT OF ALL OR ANY PORTION OF ANY APPLICABLE REVENUE TARGET BONUS
SHALL BE BASED AND DETERMINED SOLELY AND INDEPENDENTLY ON THE COMPANY’S
ACHIEVEMENT OF SUCH REVENUE PERFORMANCE METRIC AS SET FORTH IN EXHIBIT A;


 


(II)                                  OPERATING INCOME TARGETS SHALL CONTRIBUTE
50% OF THE APPLICABLE TARGETED BONUS PAYMENT (AS ADJUSTED PER THE PERCENTAGES ON
EXHIBIT A TO EXTENT THE COMPANY ACHIEVES, EXCEEDS OR MISSES THE APPLICABLE
TARGET); PAYMENT OF ALL OR ANY PORTION OF ANY APPLICABLE OPERATING INCOME BONUS
SHALL BE BASED AND DETERMINED SOLELY AND INDEPENDENTLY ON THE COMPANY’S
ACHIEVEMENT OF SUCH OPERATING INCOME PERFORMANCE METRIC AS SET FORTH IN
EXHIBIT A;


 


(C)           EACH COVERED EXECUTIVE SHALL HAVE A TARGETED BONUS OPPORTUNITY FOR
THE BONUS YEAR AS SET FORTH IN EXHIBIT A HERETO.  A “COVERED EXECUTIVE” SHALL
MEAN AN EXECUTIVE OFFICER OF THE COMPANY LISTED ON EXHIBIT A HERETO OR AS
OTHERWISE DESIGNATED BY THE COMPENSATION COMMITTEE AND THE BOARD OF DIRECTORS OF
THE COMPANY.


 


(D)           THE PAYMENT OF A BONUS TO A COVERED EXECUTIVE WITH RESPECT TO THE
BONUS YEAR SHALL BE CONDITIONED UPON THE COVERED EXECUTIVE’S EMPLOYMENT BY THE
COMPANY ON THE LAST DAY OF THE BONUS YEAR AND ON THE DATE OF ACTUAL PAYMENT OF
SUCH BONUS BY THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPENSATION COMMITTEE
MAY MAKE EXCEPTIONS TO THIS REQUIREMENT, IN ITS SOLE DISCRETION, INCLUDING,
WITHOUT LIMITATION, IN THE CASE OF A COVERED EXECUTIVE’S TERMINATION OF
EMPLOYMENT, RETIREMENT, DEATH OR DISABILITY, SUBJECT TO BOARD APPROVAL OR AS
OTHERWISE SET FORTH IN A COVERED EXECUTIVE’S EMPLOYMENT AGREEMENT.


 


(E)           THE TERM OF THE BONUS PLAN EXTENDS FROM APRIL 1, 2010 THROUGH
MARCH 31, 2011 (THE “BONUS YEAR”).  THIS BONUS PLAN DOES NOT APPLY TO ANY PRIOR
OR FUTURE PERIOD.  TO THE EXTENT THAT ANY COVERED EXECUTIVE IS NOT EMPLOYED BY
THE COMPANY ON THE FIRST DAY OF THE BONUS YEAR, BUT IS EMPLOYED BY THE COMPANY
CONTINUOUSLY AFTER SUCH DATE FOR THE REMAINDER OF THE BONUS YEAR AND UP TO THE
TIME OF ANY BONUS PAYMENT HEREUNDER, EXCEPT AS OTHERWISE DETERMINED BY THE
COMPENSATION COMMITTEE, THE COVERED EXECUTIVES APPLICABLE BONUS AMOUNT SHALL BE
PRO-RATED BASED ON THE PORTION OF THE BONUS YEAR THAT SUCH COVERED EXECUTIVE IS
EMPLOYED BY THE COMPANY, PROVIDED THAT THE COVERED EXECUTIVE SATISFIES ALL OF
THE CRITERIA FOR EARNING AND BEING PAID SUCH BONUS UNDER THE TERMS HEREIN.

 

5.                                       Timing of Payment

 

The Performance Goals will be measured at the end of each fiscal year after the
Company’s financial reports and related metrics have been approved by the Board 
for the applicable period  If the Performance Goals are met, subject to
satisfaction of all other terms in this Bonus Plan, the Company shall, after
such Board approval, make such payments promptly , but in any event, within 75
days after the expiration of the period against which the applicable Performance
Goals were being measured and calculated.

 

6.                                       Amendment and Termination

 

The Company reserves the right to amend or terminate the Bonus Plan at any time
in its sole discretion.

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

FY2011 Executive Variable Cash Compensation Plan (“VCCP”) and Performance
Targets

 

Executive

 

Fiscal Year

 

Total Variable
Cash
Compensation
@100% Plan

 

Revenue (50%)

 

Operating Profit 
(50%)

Kris Canekeratne-CEO

 

FY2011

 

$

250,000

 

$[REDACTED]*M

 

$[REDACTED]*M

Tom Holler —EVP and COO

 

FY2011

 

$

150,000

 

$[REDACTED]*M

 

$[REDACTED]*M

Keith Modder-President Asia and EVP, Global Services

 

FY2011

 

$

100,000

 

$[REDACTED]*M

 

$[REDACTED]*M

Raj Rajgopal, EVP, Business Development and Client Services

 

FY2011

 

$

210,000

 

$[REDACTED]*M

 

$[REDACTED]*M

Ranjan Kalia-SVP, Finance, CFO

 

FY2011

 

$

120,000

 

$[REDACTED]*M

 

$[REDACTED]*M

 

To the extent that revenue or operating profit is below or above such 100% VCCP
target thresholds, the % bonus will be applied per the table below by the
Compensation Committee; provided that if the actual results are in between the
below listed targets, the Committee may pro-rate the variable cash compensation
amounts, subject to the terms below:

 

VCCP payments if below or above 100% VCCP Targets

 

Fiscal Year
2011
Revenue

 

% of Total
Targeted Variable
Cash
Compensation for
Revenue Target

 

Fiscal Year 2011
Operating Profit

 

% of Total
Targeted

Variable Cash
Compensation

for Operating
Profit Target

$*M**

 

70%

 

$[REDACTED]*M***

 

70%

$*M

 

100%

 

$[REDACTED]*M

 

100%

$*M

 

150%

 

$[REDACTED]*M

 

150%

$*M

 

200%

 

$[REDACTED]*M

 

200%

 

--------------------------------------------------------------------------------

*Confidential

 

**Below $[REDACTED]*M in revenue, no variable cash compensation for revenue is
earned or paid

 

3

--------------------------------------------------------------------------------


 

*** Below $[REDACTED]*M in operating profit, no variable cash compensation for
operating profit is earned or paid

 

No bonus on revenue is paid if the revenue is below $[REDACTED]*M and no bonus
is paid on operating profit if the operating profit is below $[REDACTED]*M for
the fiscal year ending March 31, 2011.

 

*Confidential

 

4

--------------------------------------------------------------------------------